

Execution Copy
SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOVLING CREDIT AND TERM LOAN
AGREEMENT (“Second Amendment”) is made as of this 31st day of October, 2014 by
and among Rocket Fuel Inc. (“Borrower”), the Lenders (as defined below) party
hereto and Comerica Bank, as administrative agent for the Lenders (in such
capacity, “Agent”).
RECITALS
A.    Borrower has entered into that certain Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 20, 2013 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) with
Agent, the financial institutions from time to time signatory thereto
(collectively, the “Lenders” and each, individually, a “Lender”) and Silicon
Valley Bank, as Syndication Agent, under which the Lenders extended (or
committed to extend) credit to Borrower, as set forth therein.
B.    Borrower previously acquired all of the issued and outstanding shares of
capital stock, options, warrants and other convertible securities of X Plus Two
Solutions, Inc., a Delaware corporation (“X Plus Two”), as further described in
that certain Agreement and Plan of Merger dated as of August 4, 2014, by and
among the Borrower, Denali Acquisition Sub, Inc., Denali Acquisition Sub II,
LLC, X Plus Two and Shareholder Representative Services LLC, as the
Stockholders’ Agent. Borrower has informed Agent and the Lenders that X Plus One
Solutions, Inc. (“X Plus One”), a Delaware corporation and wholly-owned
subsidiary of X Plus Two, is considering a sale of WirelessDeveloper, Inc., a
Michigan corporation (“WirelessDeveloper”) to the founder of WirelessDeveloper
(the “WirelessDeveloper Sale”). Borrower has requested that Agent and the
Lenders consent to the WirelessDeveloper Sale and waive the requirement that
WirelessDeveloper deliver a Guaranty and a joinder agreement to the Security
Agreement pursuant to Section 7.13 of the Credit Agreement. Agent and the
Lenders are willing to do so, subject to the terms and conditions set forth in
this Second Amendment.
C.    Borrower has requested that Agent and the Lenders make certain other
amendments to the Credit Agreement, and Agent and the Lenders are willing to do
so, but only on the terms and conditions set forth in this Second Amendment.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and the Lenders agree as follows:
1.
Agent and the undersigned Lenders hereby consent to the WirelessDeveloper Sale
and waive the requirement that WirelessDeveloper deliver a Guaranty and a
joinder agreement to the Security Agreement pursuant to Section 7.13 of the
Credit Agreement, provided that (a) no Default or Event of Default shall have
occurred and be continuing immediately prior to or following the consummation of
the WirelessDeveloper Sale, (b) the WirelessDeveloper Sale shall be consummated
on or before March 31, 2015, unless such date is extended by Agent, (c) any Net
Cash Proceeds from the WirelessDeveloper Sale shall be Reinvested or applied to
repay the Term Loan, in either case in accordance with Section 4.8 of the Credit
Agreement and (d) Agent shall have received execution copies of any documents
related to the WirelessDeveloper Sale, which shall in each case be in form and
substance reasonably satisfactory to Agent (with fully executed copies,
substantially in the form of such execution copies, to be delivered to Agent
concurrently with the consummation of the WirelessDeveloper Sale). Borrower
hereby agrees and acknowledges that if the WirelessDeveloper Sale is not
consummated on or before March 31, 2015, then it shall cause WirelessDeveloper
to deliver a Guaranty and a joinder agreement to the Security Agreement and
otherwise comply with Section 7.13 of the Credit Agreement by April 30, 2015, to
the extent WirelessDeveloper is not deemed to constitute an Immaterial
Subsidiary in accordance with the terms of the Credit Agreement and other Loan
Documents.

2.
Section 1.1 of the Credit Agreement is hereby amended as follows:

(a)
The definition of “EBITDA” is hereby amended and restated in its entirety as
follows:



“EBITDA” shall mean with respect to any fiscal period an amount equal to the sum
of (a) Consolidated Net Income of the Borrower and its Subsidiaries for such
fiscal period, plus (b) in each case to the extent deducted in the calculation
of the Borrower’s Consolidated Net Income and without duplication, (i)
depreciation and amortization for such period, plus (ii) income tax expense for
such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) non-cash expenses, losses or charges, including,
without limitation, non-cash expenses, losses or charges associated with
granting stock options or other convertible securities, including warrants, or
related to employee benefit plans, plus (v) costs, fees and expenses in
connection with Permitted Acquisitions to the extent not exceeding $500,000 in
the aggregate for any single such acquisition, plus (vi) costs, fees and
expenses in connection with the execution and delivery of this Agreement to the
extent not exceeding $250,000 in the aggregate, plus (vii) any other expenses,
losses or charges otherwise agreed to by the Agent and the Majority Lenders,
plus (viii) payroll-related expenses incurred during the fiscal quarters ending
June 30, 2014 and September 30, 2014 in connection with the exercise of employee
stock options, in an aggregate amount not to exceed $1,000,000, plus (ix) the X
Plus Two Integration Costs for such period, and minus, to the extent added in
computing Consolidated Net Income, and without duplication, all extraordinary
and non-recurring revenue and gains (including income tax benefits) for such
period, all as determined in accordance with GAAP; provided, however, that
notwithstanding the foregoing, “EBITDA” shall be determined on a pro forma basis
for the period during which a Permitted Acquisition shall have occurred, giving
effect to such Permitted Acquisition as if it occurred on the first day of the
relevant period.
    
(b)    The following definitions are hereby added to Section 1.1:


“X Plus Two” shall mean X Plus Two Solutions, Inc., a Delaware corporation.


“X Plus Two Integration Costs” shall mean the costs and expenses incurred in
connection with the integration of X Plus Two and its subsidiaries as direct or
indirect subsidiaries of Borrower following the consummation of the acquisition
by Borrower of X Plus Two, in an aggregate amount not to exceed the following
for the consecutive twelve month period ending on the dates specified below:


September 30, 2014
$9,500,000
December 31, 2014
$15,500,000
March 31, 2015
$19,500,000
June 30, 2015
$22,000,000
September 30, 2015
$15,000,000
December 31, 2015
$11,500,000
March 31, 2016
$7,500,000
June 30, 2016
$5,000,000
September 30, 2016
$2,500,000



3.
Section 7.9(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) Minimum EBITDA. (i) Borrower shall maintain EBITDA (for the consecutive
twelve month period then ending) as of the last day of each fiscal quarter of
not less than the amount set forth below opposite the applicable fiscal quarter
ending date:
Fiscal Quarter Ending Date
Amount
September 30, 2014
($700,000)
December 31, 2014
($2,100,000)



(ii)    For the fiscal quarters ending March 31, 2015, June 30, 2015 and
September 30, 2015, the Borrower, Agent and the Majority Lenders shall negotiate
in good faith to determine, based upon the forecast delivered to Agent by
Borrower’s Board of Directors on October 11, 2014 (the “October 2014 Board
Forecast”), a minimum EBITDA requirement under this clause (a); provided,
however, that if the parties fail to do so, the Agent shall determine the
minimum EBITDA requirement in its reasonable discretion, taking into account the
October 2014 Board Forecast; provided further that the minimum EBITDA
requirement determined by Agent for each of the fiscal quarters covered by the
October 2014 Board Forecast shall vary by no more than $1,500,000 per quarter
from the EBITDA projected in the October 2014 Board Forecast.
 
(iii)    For the fiscal quarter ending December 31, 2015, and for each fiscal
quarter ending thereafter, the Borrower, Agent and the Majority Lenders shall
negotiate in good faith to determine, within ten (10) Business Days following
Agent’s receipt of the financial plan and projections for the relevant Fiscal
Year approved by the Borrower’s Board of Directors (the “Board-approved Plan”),
a minimum EBITDA requirement under this clause (a); provided, however, that if
the parties fail to do so, the Agent shall determine the minimum EBITDA
requirement in its reasonable discretion, taking into account the Borrower’s
performance for the preceding Fiscal Year and the Board-approved Plan; provided
further that the minimum EBITDA requirement determined by Agent for each of the
fiscal quarters covered by the Board-approved Plan shall vary by no more than
$2,000,000 per quarter from the EBITDA projected in the Board-approved Plan.”


4.
Section 8.9 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“8.9    Limitation on Capital Expenditures. Make or commit to make (by way of
the acquisition of securities of a Person or otherwise) any expenditure in
respect of the purchase or other acquisition of fixed or capital assets
(excluding any such asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations) except for (a)
Reinvestments of Net Proceeds from Asset Sales or Insurance Proceeds to the
extent permitted under Section 4.8 hereof, and (b) Capital Expenditures the
amount of which (excluding Capital Expenditures to the extent (i) reimbursed by
a customer during the same period or (ii) financed by third party financing
permitted under the terms of this Agreement) (x) in the Fiscal Year ending
December 31, 2014 shall not exceed $45,000,000 and (y) in the Fiscal Year ending
December 31, 2015 and any Fiscal Year thereafter shall not exceed $10,000,000;
provided that if the Credit Parties do not utilize the entire amount of Capital
Expenditures permitted in any Fiscal Year, the Credit Parties may carry forward
such unutilized amount to the immediately succeeding Fiscal Year only (and
Capital Expenditures shall be deemed to utilize the current Fiscal Year’s
allowance before being applied to any carryover allowance).”
5.
Borrower hereby certifies that Wireless Artist LLC, a Michigan limited liability
company and wholly-owned subsidiary of WirelessDeveloper, constitutes an
Immaterial Subsidiary for purposes of the Credit Agreement and the other Loan
Documents.

6.
This Second Amendment shall be effective (according to the terms hereof) as of
September 30, 2014 on the date that the following conditions have been satisfied
(the “Second Amendment Effective Date”):

(a)    Agent shall have received executed facsimile or email counterparts of
this Second Amendment in each case duly executed and delivered by Agent, the
Lenders and Borrower, with originals following promptly thereafter; and
(b)    Borrower shall have paid to Agent all fees, costs and expenses, if any,
owed to Agent and Lenders and accrued to the Second Amendment Effective Date, in
each case, as and to the extent required to be paid in accordance with the Loan
Documents.
7.
Borrower hereby represents and warrants that, after giving effect to any
amendments and consents contained herein, (a) execution and delivery of this
Second Amendment and the performance by Borrower of its obligations under the
Credit Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within its corporate powers, have been duly authorized, are not
in contravention of law applicable to Borrower or the terms of its articles of
incorporation or bylaws or articles of organization or operating agreement, and
do not require the consent or approval of any governmental body, agency or
authority, and the Amended Credit Agreement will constitute the valid and
binding obligations of Borrower, enforceable in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law), (b) the representations and warranties set forth in Section 6 of the
Amended Credit Agreement are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty to the extent that it is already qualified or modified by materiality
in the text thereof) on and as of the Second Amendment Effective Date (except to
the extent such representations specifically relate to an earlier date), and (c)
on and as of the Second Amendment Effective Date, after giving effect to this
Second Amendment, no Default or Event of Default shall have occurred and be
continuing.

8.
Except as specifically set forth herein, this Second Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder or any
of the other Loan Documents. Nor shall this Second Amendment constitute a waiver
or release by Agent or the Lenders of any right, remedy, Default or Event of
Default under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents. Furthermore, this Second Amendment shall not affect in
any manner whatsoever any rights or remedies of the Lenders or Agent with
respect to any other non-compliance by Borrower or any Guarantor with the Credit
Agreement or the other Loan Documents, whether in the nature of a Default or
Event of Default, and whether now in existence or subsequently arising, and
shall not apply to any other transaction. Borrower hereby confirms that each of
the Collateral Documents continues in full force and effect and secures, among
other things, all of its obligations, liabilities and indebtedness owing to
Agent and the Lenders under the Credit Agreement and the other Loan Documents
(where applicable, as amended herein).

9.
Borrower hereby reaffirms, confirms, ratifies and agrees to be bound by its
covenants, agreements and obligations under the Amended Credit Agreement and
each other Loan Document previously executed and delivered by it, or executed
and delivered in accordance with this Second Amendment. Each reference in the
Credit Agreement to “this Agreement” or “the Credit Agreement” shall be deemed
to refer to the Credit Agreement as amended by this Second Amendment.

10.
Borrower hereby acknowledges and agrees that this Second Amendment and the
amendments and consents contained herein do not constitute any course of dealing
or other basis for altering any obligation of Borrower, any other Credit Party
or any Guarantor or any rights, privilege or remedy of the Lenders under the
Credit Agreement or any other Loan Document.

11.
Unless otherwise defined to the contrary herein, all capitalized terms used in
this Second Amendment shall have the meanings set forth in the Credit Agreement.

12.
This Second Amendment may be executed in counterpart, in accordance with Section
13.9 of the Credit Agreement.

13.
This Second Amendment shall be construed in accordance with and governed by the
laws of the State of California (without giving effect to conflict of laws
principles).

(Remainder of page intentionally left blank.)




IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this Second
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.


COMERICA BANK, as Agent and a Lender




By:     /s/ Dennis Rapoport            
Name: Dennis Rapoport            
Title:      Senior Vice President            
SILICON VALLEY BANK, as a Lender




By:     /s/ Drew Beito                
Name: Drew Beito                
Title:     Vice President                
CITY NATIONAL BANK, as a Lender




By:     /s/ Brian Lewis            
Name: Brian Lewis                
Title:     Vice President                
ROCKET FUEL INC.




By:     /s/ Bela Pandya            
Name: Bela Pandya                
Title:     Vice President, Finance,        
Interim Chief Financial Officer    

Detroit_4386887_6_